Case 1:18-cv-05514-KAM-JO Document 27 Filed 05/15/19 Page 1 of 1 PageID #: 87



UNITED STATES DISTRICT COURT                                                Civil Conference
EASTERN DISTRICT OF NEW YORK                                                Minute Order

Before: James Orenstein                                                     Date:          5/15/2019
        U.S. Magistrate Judge                                               Time:          12:30 p.m.

                         Gregorio Dominguez v. Architectural Sign Group Inc., et al.
                                      18-CV-5514 (KAM) (JO)

Type of Conference: Telephone

Appearances: Plaintiff          Arthur H. Forman

               Defendant        Elizabeth V. Marchionni, Aaron N. Solomon

Scheduling: The next telephone conference will be held on June 12, 2019, at 12:30 p.m.

Summary: The parties remain in agreement to settle the case. The plaintiff's counsel will promptly
file his contemporaneous billing records so that I can assess the proposed agreement's fee provision.
If the court approves the proposed settlement before the next conference scheduled above, I will
cancel it; otherwise I respectfully direct the plaintiff's counsel to initiate the telephone conference
call.

                                                                                SO ORDERED

                                                                                       /s/
                                                                                James Orenstein
                                                                                U.S. Magistrate Judge
